Citation Nr: 0610531	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  95-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1965 to August 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision.  In August 
2005, the case was remanded to the RO, and in December 2005, 
a video hearing was held before the undersigned.  

The Board points out that, in addition to the issue here on 
appeal, the veteran appealed the RO's denial of entitlement 
to service connection for retinitis pigmentosa, claimed as 
due to aggravation of Usher's Syndrome.  That claim was 
denied by the Board in April 2003.  The veteran sought 
reconsideration of that decision, but in September 2003, the 
Board denied the veteran's motion for consideration.  As 
such, the issue of entitlement to service connection for 
retinitis pigmentosa is not here before the Board.  However, 
the Board accepted testimony on this issue in August 2005, 
which can be accepted as an effort, to reopen the claim.  The 
matter is referred to the RO for consideration.  


FINDING OF FACT

The veteran's current hearing loss is the same level as it 
was at service entry.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss 
have not been met.  38 U.S.C.A. §§ 1155; 5107(West 2002); 
38 C.F.R. §§ 3.321, 3.322, 4.1, 4.2, 4.7, 4.22, 4.85, 
4.86 (as in effect prior to and from June 10, 1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on the issue 
before the Board that complied with the requirements noted.  
Notice was provided in October 2004 and in May 2004, 
subsequent to the RO determination.  In this case, however, 
before the section 5103(a) notice requirements were enacted 
in November 2000, the unfavorable RO decision that is the 
basis of this appeal was already decided.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The requisite notifications were ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of that issue will not result 
in any prejudice to the appellant.

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, which holds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, as 
previously defined by the courts.  This case involves an 
increased evaluation, and since the claim is being denied, no 
effective date will be assigned.  There is therefore, no 
prejudice to the veteran in adjudicating his claim at this 
time. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, 
records have been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The schedule for rating hearing impairment was revised 
effective July 10, 1999.  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether application 
of the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  38 C.F.R. § 4.85.  These 
results are then charted on tables set out in the Rating 
Schedule.  Comparing the previous and new versions of these 
tables reveals no discernable change.  Further, the revisions 
in the language of 38 C.F.R. 
§ 4.85 do not change the method by which the tables are 
interpreted, but only describe, in greater detail, how they 
are applied.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII. Table VII prescribes the disability 
rating based on the relationship between the values for each 
ear derived from Table VI.  See 38 C.F.R. § 4.85.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids. The current regulations provide that hearing tests will 
be conducted without hearing aids.  It now addresses 
exceptional patterns of hearing loss. 

The revised criteria states that when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a). When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The veteran was most recently afforded a VA examination in 
June 2004.  The following pure tone thresholds, in decibels, 
were noted:




HERTZ




1000
2000
3000
4000
RIGHT

80
80
85
90
LEFT

40
55
55
60

The average pure tone threshold for the right ear was 83.75 
and the average pure tone threshold for the left ear was 
52.5.  Speech discrimination was 6 percent in the right ear 
and 96 percent in the left ear.  The examiner noted severe 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  

By intersecting the column in Table VIA for average pure tone 
decibel loss falling between 82 and 89 with the line for 
percent of discrimination from 0 and 34, the resulting 
numeric designation for the right ear (based on this 
examination) is XI.  When the column for average pure tone 
decibel loss falling between 50 and 57 is intersected with 
the line for 92 to 100 percent discrimination, the resulting 
designation is I for the left ear.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of XI for the right ear and I for the left ear, the point of 
intersection on Table VII requires assignment of a 10 percent 
rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h).

However, pure tone thresholds at each of the four frequencies 
in the right ear are 55 or more and therefore, the right ear 
must be evaluated under both Table VI and Table VIa to 
determine which is most advantageous to the veteran.  See 
38 C.F.R. § 4.86(a).  Under Table VIA, the veteran has level 
VIII hearing in his right ear.  With a numeric designation of 
VIII for the right ear and I for the left ear, the point of 
intersection on Table VII requires assignment of an 
noncompensable rating under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85(h).  Therefore, giving the benefit of the 
doubt to the veteran by using the results from Table VI, the 
Board finds that his hearing loss appears to be 10 percent 
disabling.  

However, the veteran has been service-connected for hearing 
loss effective August 1968 on the basis of aggravation.  
According to 38 C.F.R. §§ 3.322(a) and 4.22, in cases 
involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  38 C.F.R. 
§§ 3.322, 4.22.  

When he was service-connected for his hearing loss, the 
veteran was found to have had a 10 percent evaluation at 
service entry.  As the Board has determined, above, that the 
veteran's current hearing loss is 10 percent disabling, 
deducting the present disability from the disability at time 
of entrance results in a non-compensable evaluation. 

Although the veteran unquestionably has hearing loss, it is 
not to a degree that VA may compensate at this time.  The 
veteran is advised that in order to assign a compensable 
evaluation for his bilateral hearing loss, the current 
findings by way of objective medical evidence, would have to 
show that he meets an evaluation in excess of 10 percent.  
The RO, in assigning a noncompensable rating, has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher evaluation.  

Finally, there in no evidence that the veteran has been 
hospitalized for his hearing loss or that it has prevented 
him from working.  The existing scheduler rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his bilateral 
hearing loss is not warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
NADINE BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


